DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 03/16/2021 in response to the Non-Final Office Action dated 11/19/2021.
Claims 1-20 are pending.
Previous rejection of Claims 1-20 under 35 U.S.C. §101 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “store information indicating setting content of the first radio resource in a second radio resource.” Applicant’s disclosure has no description or any instruction details of how one can store information indicating setting content of the first radio resource in a second radio resource. The disclosure does say “store information indicating setting content of the first resource in a second resource” in paragraphs [0008]-[0011], [0066], [0094], [0096], [0100]-[0101], [0103], [0105], [0109] and more. But none of them describes how to store information in a radio resource before the information is transmitted in air (i.e., propagation radio signal as transitory medium for storing information). The disclosure does disclose storage units 140 and  230 for  temporarily or permanently storing programs and various types of data for an operation of the base station 100 and terminal apparatus 200 (para. [0080] and [0086]).   Thus, the Examiner believes that the subject matter as mentioned above is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, therefore, the claim fails to comply with the enablement requirement.
The same issue exists in Claims 18-20.
Depending claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the same reasons by virtue of their dependency of independent claim 1.

Claims 18 and 20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites “predetermined values are predetermined in the circuitry for the bandwidth of the subcarrier and the time length of the subsymbol of the second radio resource” (emphasis is added).  The written description support for the limitations is not found from Applicant’s original disclosure.
The same issue exists in Claim 20. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “store information indicating setting content of the first radio resource in a second radio resource.” It is not clear how to store information in a radio resource before the information being transmitted, i.e., the information is being stored in transitory medium or propagation signals.
The same issues exists in Claims 18-20.
Depending Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons by virtue of their dependency of independent claim 1.
Claim 18 recites “setting content of a first radio resource …” it is not clear whether this first radio resource is the same as the first radio resource being received. The Examiner considers they are the same as indicated by claim, so Examiner suggests a change be made from “a” to “the” for more clearness.
The same issue exists in Claim 20.
Claim 18 recites “demodulate the second radio resource in which information indicating setting content of a first radio resource in which at least any of bandwidth of a subcarrier or time length of a subsymbol is variably set is stored, and predetermined values are predetermined in the circuitry for the bandwidth of the subcarrier and the time length of the subsymbol of the second radio resource” (emphasis is added). The claim language clearly first points to the bandwidth of a subcarrier or time length of a subsymbol is variably set in the first radio resource, it cannot be said that the bandwidth of the subcarrier and the time length of the subsymbol of the second radio resource.” The claim language is confusion and ambiguous.
The same issue exists in claim 20.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416